925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mattie HARRIS, Widow of Ledford Harris, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-3769.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Mattie Harris petitions for review of the decision of the Benefits Review Board affirming the order of the administrative law judge (ALJ) denying black lung survivor's benefits.  Harris filed an application for benefits in February 1978.  The application was denied initially and following a hearing before an ALJ in 1984.  After the case was remanded to the ALJ by the Board on other grounds, the ALJ again denied benefits.  A request for modification was denied and the Board affirmed.


4
Before this court, the parties agree that the ALJ did not properly evaluate x-ray readings in the decision denying benefits.  Essentially, the ALJ did not specifically address two readings which were positive for pneumoconiosis and which may support an award of benefits.  Part of this court's limited scope of review is to determine that all relevant evidence has been considered.    Saginaw Mining Co. v. Ferda, 879 F.2d 198, 205 (6th Cir.1989).  Because it appears that relevant evidence may have been overlooked, the case must be remanded to the ALJ for consideration of claimant's application in light of all relevant evidence.


5
Accordingly, the petition for review is granted, the order of the Board is vacated, and the case is remanded to the Board with instructions to remand to the ALJ for reconsideration.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation